                               Case 19-24331-PDR                     Doc 130           Filed 05/12/21              Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 19-24331-PDR
Ralph Levi Sanders, Jr.                                                                                                Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                  User: romeroc                                                               Page 1 of 2
Date Rcvd: May 10, 2021                                               Form ID: CGFCRD3T                                                          Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 12, 2021:
Recip ID                   Recipient Name and Address
db                     +   Ralph Levi Sanders, Jr., 561 SW 60 Ave., Plantation, FL 33317-3947
md                     +   Christian McCue, 6245 N Federal Highway, #418, Ft. Lauderdale, FL 33308-1998
cr                     +   Specialized Loan Servicing LLC, c/o Gavin Stewart, POB 5703, Clearwater, FL 33758-5703
cr                     +   THE BANK OF NEW YORK MELLON, 14841 DALLAS PKWY SUITE 425, Dallas, TX 75254-8067

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: swulfekuhle@broward.org
                                                                                        May 11 2021 00:34:00      Broward County Tax Collector, 115 S Andrews
                                                                                                                  Ave, Ft Lauderdale, FL 33301-1818
smg                        Email/Text: OGCBankruptcy@floridarevenue.com
                                                                                        May 10 2021 23:02:00      Florida Department of Revenue, POB 6668,
                                                                                                                  Bankruptcy Division, Tallahassee, FL 32314-6668

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 12, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 10, 2021 at the address(es) listed below:
Name                               Email Address
Christian A. McCue
                                   on behalf of Mediator Christian McCue christian.mccue@mccuelaw.com
                                   ecf.mccuelaw@gmail.com;ign@mccuelaw.com;lisa.mccue@mccuelaw.com;patty@mccuelaw.com;mccuecr41107@notify.bestca
                                   se.com
                           Case 19-24331-PDR                 Doc 130          Filed 05/12/21            Page 2 of 3
District/off: 113C-0                                         User: romeroc                                             Page 2 of 2
Date Rcvd: May 10, 2021                                      Form ID: CGFCRD3T                                        Total Noticed: 6
Gavin N Stewart
                             on behalf of Creditor Specialized Loan Servicing LLC bk@stewartlegalgroup.com

Matthew Tillma
                             on behalf of Creditor THE BANK OF NEW YORK MELLON matthew.tillma@bonialpc.com

Natalie Zindorf Lea
                             on behalf of Creditor THE BANK OF NEW YORK MELLON Natalie.Lea@bonialpc.com

Office of the US Trustee
                             USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
                             ecf@ch13weiner.com ecf2@ch13weiner.com


TOTAL: 6
                     Case 19-24331-PDR         Doc 130     Filed 05/12/21      Page 3 of 3
Form CGFCRD3T (2/16/2021)

                               United States Bankruptcy Court
                                      Southern District of Florida
                                       www.flsb.uscourts.gov
                                                                                   Case Number: 19−24331−PDR
                                                                                   Chapter: 13

In re:
 Ralph Levi Sanders Jr.
 561 SW 60 Ave.
 Plantation, FL 33317
 SSN: xxx−xx−6171


                                         NOTICE OF HEARING
PLEASE TAKE NOTICE that a hearing will be held before the Honorable Peter D. Russin to consider the
following:

Motion for Pacer Fee Exemption Filed by Debtor Ralph Levi Sanders Jr. (Ferere, Magali) (128)

1.   This matter has been set on the Court's motion calendar for a non−evidentiary hearing. The allotted
     time for this matter is ten minutes. The hearing will be held:

     Date:          June 1, 2021
     Time:          01:00 PM
     Location:      Telephone by CourtSolutions LLC

2.   The hearing scheduled by this notice will take place only by telephone. DO NOT GO TO THE
     COURTHOUSE. Attorneys must advise their clients not to appear at the courthouse. Individuals not
     represented by counsel will be able to use the telephonic services free of charge. Although conducted
     by telephone, the hearing is a court proceeding. The formalities of the courtroom must be observed.
     All participants must exercise civility, and otherwise conduct themselves in a manner consistent with
     the dignity of the Court.

3.   To participate through CourtSolutions, you must make a reservation in advance no later than 3:00
     p.m., one business day before the date of the hearing. Reservations should be arranged online at
     https://www.court−solutions.com. If a party is unable to register online, a reservation may also be
     made by telephone at (917) 746−7476.

4.   The movant, or movant's counsel if represented by an attorney, must:

              (a) serve a copy of this notice of hearing and, unless previously served, the above−described
                  document(s) on all required parties within the time frame required by the Federal Rules of
                  Bankruptcy Procedure, the local rules of this Court, and orders of the Court, and

              (b) file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B).

     Any party who fails to properly serve any pleading or other paper may be denied the opportunity to be
     heard thereon.

5.   PLEASE NOTE: No person may record the proceedings from any location by any means. The audio
     recording maintained by the Court will be the sole basis for creation of a transcript that constitutes the
     official record of the hearing.

Dated: 5/10/21                                          CLERK OF COURT
                                                        By: Christina Romero
                                                        Courtroom Deputy
